

 


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of September 24, 2008, by and between Tatiana Mikitchuk (the “Buyer”) and Marcus
Segal (the “Seller”).


WHEREAS, the Seller owns in aggregate one hundred thirty three million
(133,000,000) shares (the “Shares”) of common stock of Black Sea Oil, Inc., a
Nevada corporation (the “Company”).


WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, the Shares for such consideration and on such terms as
set out below;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1. Purchase and Sale; Purchase Price; Closing.


(a) Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing (hereafter defined), the Seller shall sell, transfer
and assign to the Buyer, and the Buyer shall purchase from the Seller, the
Shares and any and all rights in the Shares to which the Seller is entitled, and
by doing so the Seller shall be deemed to have assigned all of the Sellers
right, title and interest in and to the Shares to the Buyer. Such sale of the
Shares shall be evidenced by stock certificates, duly endorsed in blank or
accompanied by stock powers duly executed in blank, or other instruments of
transfer in form and substance reasonably satisfactory to the Buyer.


(b) Purchase Price. The aggregate purchase price for the purchase of the Shares
shall be one thousand ($1,000) dollars (the “Purchase Price”), payable by wire
transfer of immediately available funds.



 
(c)
Closing.



(1) The Closing of the transactions contemplated under this Agreement (the
“Closing”) shall take place simultaneously with the execution and delivery of
this Agreement. The closing will take place in the City of New York or at such
other place or places mutually agreed upon.
 
 
 

--------------------------------------------------------------------------------

 



 
(2)
At the Closing:

 

 
(a)
The Buyer shall pay to the Seller the Purchase Price by wire transfer of
immediately available funds pursuant to wire instructions previously delivered;
and

 
(b) The Seller shall deliver or cause to be delivered to the Buyer (i) the stock
certificates evidencing the Shares owned by him duly endorsed in blank or
accompanied by stock powers duly executed in blank, in proper form for transfer;
(ii) the resignation of Marcus Segal from his positions as an officer and
employee of the Company, effective at the closing; (iii) the resignation of
Marcus Segal, as a director of the Company, effective ten days after the Company
files with the Securities and Exchange Commission (the “SEC”) a Schedule 14f-1;
and (iv) any other documents requested by the Buyer to consummate the
transactions contemplated by this Agreement. The Buyer acknowledges that
subsequent to the Closing, it is her responsibility to file a Form 4 pursuant to
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); and a Schedule 13D in accordance with the requirements of
Section 240.13d-1 of the Exchange Act.


2. Representations of Seller.


Seller and the Company hereby represents and warrants to the Buyer the
following:


(a) Authority. The Seller has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform his obligations under this
Agreement, to carry out his obligations hereunder and to consummate the
transactions contemplated hereby. Assuming the due execution and delivery by the
Buyer, this Agreement, when executed and delivered by the Buyer, will be a valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will conflict
with, or (with or without notice or lapse of time, or both) result in
termination, breach or violation of (i) any instrument, contract or agreement to
which the Seller is party or by which he is bound, or (ii) any federal, state,
local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Company or Seller or his respective assets or properties.


(b) Capitalization. The Company’s authorized capital stock consists of
1,750,000,000 shares of common stock, of which 230,075,000 shares are issued and
outstanding, exclusive of 50,000,000 shares to be purchased by Buyer from the
Company, and 5,000,000 shares of “blank check” preferred stock, preferred shares
are issued and outstanding. The Seller is the sole record and beneficial owner
of the Shares and has good and marketable title to the Shares, free and clear of
any liens, pledges, hypothecations, charges, adverse claims, options,
preferential arrangements or restrictions of any kind, including, without
limitation, any restriction of the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership (collectively, “Encumbrances”),
other than Encumbrance created by applicable federal and state securities laws.
Upon the execution and delivery of this Agreement and payment of the purchase
price, the Buyer shall be the lawful record and beneficial owner of the Shares,
free and clear of all Encumbrances, other than any Encumbrances expressly
created by applicable federal and state securities laws. There are no
stockholders’ agreements, voting trust, proxies, options, rights of first
refusal or any other agreements or understandings with respect to the Shares.

 
 

--------------------------------------------------------------------------------

 





(c) Valid Issuance. All of the Shares of the Company being sold by the Seller
and bought by the Buyer are duly authorized, validly issued, fully paid and
non-assessable, and were not issued in violation of any preemptive or similar
rights. There are no outstanding subscriptions, options, warrants, puts, calls,
agreements or other rights of any type or other securities, including without
limitation, any agreements or securities (1) requiring the issuance, sale,
transfer, repurchase, redemption or other acquisition of any shares of capital
stock of the Company, (2) restricting the transfer of any shares of capital
stock of the Company, or (3) relating to the voting of any shares of capital
stock of the Company. Except as may be disclosed in the SEC Documents (as
defined), there are no issued or outstanding indebtedness of the Company having
the right to vote (or convertible into, or exchangeable for, securities, having
the right to vote), upon the happening of a certain event or otherwise, on any
matters on which the equity holders of the Company may vote.


(d) SEC Documents. All reports and other documents filed by the Company with the
SEC (the “SEC Documents”) complied, as of their respective dates, in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) or the Exchange Act, as the case may be, and
other federal, state and local laws, rules and regulations applicable to such
SEC Documents, and none of the SEC Documents contained any untrue statement of a
fact or omitted to state a fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be otherwise indicated in such financial statements or the notes
thereto or in the case of unaudited interim statements, to the extent they may
not include footnotes or may be condensed or summary statements) and fairly
present in all respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company has not received any letters, notices or any
notifications from the SEC, FINRA or NASDAQ with respect to the company or any
of its officers or directors, with exception of the Delinquency Notifications
issued by the Over-the-Counter Bulletin Board (“OTCBB”) governing authority on
April 21, 2006, the delinquency being remedied with the filing of the Form
10-KSB and the subsequent removal of the “E” from the Company’s ticker symbol.

 
 

--------------------------------------------------------------------------------

 





(e) No Undisclosed Liabilities. The Company has no liabilities or obligations
that are not disclosed in the SEC Documents and as of the Closing shall have no
debts, liabilities or obligations, direct or indirect, contingent or otherwise,
including without limitation, any tax obligations other than as may be disclosed
in the SEC Documents.


(f) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its business, properties,
prospects, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in the SEC Documents.


(g) Litigation and Other Proceedings. There are no lawsuits or proceedings
pending or threatened, against the Company or its officers or directors, nor has
the Company or the Seller received any written or oral notice of any such
action, suit, proceeding or investigation.


(h) Full Disclosure. No representation or warranty or other statement made by
the Company or the Seller in this Agreement or otherwise in connection with the
transaction contemplated herein contains any untrue statement or omits to state
a fact necessary to make any of them, in light of the circumstances in which it
was made, not misleading.


(i) Approval. The Seller, as a member of the Board of Directors and the majority
stockholder of the Company, shall have approved the Amended and Restated
Certificate of Incorporation and the sale of the Corporation’s common stock to
the Buyer.


3.  Buyer’s Representations.


The Buyer hereby represents and warrants to Seller the following:


(a) Authority. The Buyer has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform her obligations under this
Agreement, to carry out her obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Buyer. No filing with, authorization from or consent or
approval of any governmental body, agency, official or authority or any other
third party is necessary or required to be made or obtained to enable the Buyer
to enter into, and to perform her respective obligations under, this Agreement.
Neither the execution and delivery of this Agreement, nor the consummation of
the transaction contemplated hereby, will conflict with, or (with or without
notice or lapse of time, or both) result in a termination, breach or violation
of (i) any instrument, contract or agreement to which the Buyer is a party or by
which she is bound, or (ii) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to the buyer or her assets or
properties.

 
 

--------------------------------------------------------------------------------

 





(b) Investment Purpose. The Buyer is acquiring the Shares for her own account,
for investment purposes only and not with a view to the resale or distribution
of any part thereof. The Buyer understands that the Shares are restricted
securities and can not be offered for sale, sold, transferred or otherwise
disposed of without an effective registration statement pursuant to the
Securities Act, or an applicable exemption therefrom.


(c) Accredited Investor. The Buyer has read and understands Rule 501(a) of
Regulation D promulgated under the Securities Act and is an “accredited investor
as defined in said Rule 501(a)”, and has been provided with all materials and
information requested by the Buyer, including any information requested to
verify any information furnished, and the Buyer has been provided the
opportunity for direct communication between the Seller and his representatives
and the Buyer regarding the purchase contemplated by this Agreement, including
the opportunity to ask questions and receive answers from the Seller and the
Company.


(d) Exemption from Registration. The Buyer understands that the Shares are being
offered and sold to her in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
will be a restrictive legend prohibiting their transfer except in compliance
with the Securities Act and applicable state securities laws.


4. Indemnification. Seller shall indemnify and hold harmless the Buyer and her
employees, trustees, agents, beneficiaries, affiliates, representatives and
their successors and assigns from and against any and all damages, losses,
liabilities, taxes and costs and expenses (including, without limitation,
attorneys’ fees and costs) resulting directly or indirectly from any
misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of the Seller.


5. Miscellaneous.


(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without regard to principles of conflicts
of laws.


(b) If any covenant or agreement contained herein, or any part hereof, is held
to be invalid illegal or unenforceable for any reason, such provision will be
deemed modified to the extent necessary to be valid, legal and enforceable and
to give effect of the intent of the parties hereto.


(c) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements between the parties with respect to the subject matter hereof or
thereof. There are no representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein or in the other agreements referenced herein.

 
 

--------------------------------------------------------------------------------

 





(d) This Agreement may not be amended or modified except by the express written
consent of the parties hereto. Any waiver by the parties of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof or of any other provision.


(e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assignees and heirs and legal representatives.


(f) The parties hereto intend that this Agreement shall not benefit or create
any right or cause of action in or on behalf of any person other than the
parties hereto.


(g) The Seller and the Buyer each agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore, shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement. Each of the parties
acknowledges that the law firm of Gusrae, Kaplan, Bruno & Nusbaum, PLLC, has
acted and continues to act as legal counsel to the Company. Each party
represents that it has received advice from counsel of its own choosing
regarding the transactions contemplated herein. Notwithstanding the foregoing,
each of the parties’ waives any objections or rights it has or may have which
would impair, hinder or eliminate such law firm’s right or ability to represent
or counsel the Company or its affiliates after the date hereof.


(h) The parties hereto agree to execute and deliver such further documents and
instruments and to do such other acts and things any of them, as the case may
be, may reasonably request in order to effectuate the transactions contemplated
by this Agreement.


(i) This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.


 

   
BUYER:
               
By: /s/ Tatiana Mikitchuk
   
Tatiana Mikitchuk



Address:
415 Madison Avenue, 15th Floor
 
New York, New York 10017










   
SELLER:
            
By: /s/ Marcus Segal
   
Marcus Segal





Address:
2643 20th Street
 
San Francisco, CA 94110


